ACCEPTED
                                                                                          04-14-00130-CR
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     2/5/2015 11:20:41 AM
                                                                                            KEITH HOTTLE
                                                                                                   CLERK

                          CAUSE NO. 04-14-00130-CR

JOSHUA ORCASITAS                          §                       FILEDCOURT
                                                       IN THE FOURTH   IN
                                                                  4th COURT OF APPEALS
                                          §                        SAN ANTONIO, TEXAS
V.                                        §                             OF11:20:41
                                                                  2/5/2015  APPEALSAM
                                          §                         KEITH E. HOTTLE
                                                                          Clerk
THE STATE OF TEXAS                        §               SAN ANTONIO, TEXAS

          UNOPPOSED MOTION TO RESET ORAL ARGUMENT

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      COMES NOW JOSHUA ORCASITAS, the Appellant in the above styled and

numbered cause, and files this Motion requesting that the Court reset oral argument

in this cause, and in support shows as follows:

                                         A.

1.    The case is on appeal from the 175th District Court, Bexar County, Texas.

2.    The style and number of the case in the trial court is State v. Joshua Orcasitas,

      Cause No. 2012-CR-7776.

3.    The Appellant was charged with the offense of murder.

4.    Punishment was assessed at imprisonment for twenty years.

5.    This Court has set the date for oral argument for March 24, 2015.

6.    The Appellant seeks a reset of oral argument during the week of April 6, 2015.

7.    This is the Appellant’s first motion to reset oral argument.




                                          1
                                         B.

      This extension is not sought for the purpose of delaying this appeal, but for

the following reason:

1.    Counsel is currently scheduled to be in Huntsville, Texas on a matter during

      March 23-25, 2015 including the oral argument date of March 24, 2015.

      Counsel is specially set for a federal trial in United States v. Mazaheri on

      March 30, 2015 and counsel for the state is unavailable until the week of April

      6, 2015. Both counsel are available for oral argument the week of April 6,

      2015.

                                         C.

      On February 5, 2015, counsel conferred with counsel for the State, Laura

Durbin, and she stated that she is unopposed to the granting of this motion.

      WHEREFORE, PREMISES CONSIDERED, Counsel for the Appellant prays

that the Court reset oral argument in this case for the week of April 6, 2015.




                                          2
                                      Respectfully submitted,


                                      /s/ Michael C. Gross
                                      Michael C. Gross
                                      State Bar No. 08534480
                                      106 South St. Mary’s Street, Suite 260
                                      San Antonio, Texas 78205
                                      (210) 354-1919
                                      (210) 354-1920 Fax

                                      Attorney for the Appellant,
                                      JOSHUA ORCASITAS

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was emailed to
Laura Durbin at jeanette.canales@bexar.org on the 5th day of February 2015.

                                      /s/ Michael C. Gross




                                        3